Miller, J. :
- This is an action for a penalty under section 39 of the Railroad Law (Laws of 1890, chap. 565).' The facts- are- not in dispute. The plaintiff, desiring to go to Green.point Ferry, the terminus of the defendant’s Graham avenue line, boarded a car on Graham avenue which did not go through to the ferry but turned off at Meeker avenue, where he demanded and received from the, conductor a transfer; lie then boarded the following car which did not turn off. but continued on Graham avenue to the plaintiff’s destination. The conductor of that car, however, refused to accept the transfer, and required the plaintiff to pay another fare oi* get off. He chose to get off,, and has recovered á judgment for the ■penalty prescribed for charging excessive fares. The appellant’s argument is that section 104 of' the Railroad. Law (Laws of 1890, chap. 565, § 105, as renumbered'and amd. by Laws of 1892, chap. '676), which permits' a charge of but a single fare for a continuous trigo,” only, applies to leased lines, and that section 101 of the Railroad Law (as amd. by Laws of 1892, chap. 676, and Laws of 1897, chap. 688), which provides that but a single fare can be charged for a “ continuous ride ” between any two points on any. road, line or *521branch thereof, is not violated if the passenger is allowed for a single fare to go to the destination of the particular car he happens to board. We do "not assent to that proposition, but have decided to reverse the judgment upon another ground. The .defendant ..• operated cars which made a continuous trip from the point where the plaintiff boarded the first ‘ car to’ his destination; if he "had-waited at that point for the through car, he could have made the trip for one fare, and he could easily have learned the destination of the car from the sign or by inquiry of the conductor.' The defendant did not violate the statute, for it provided the plaintiff a way to make his trip for one fare had he availed'himself of it, and it is obvious that if' the passenger is permitted;' to board any? car he chooses with th,e right to be transferred at any point he desires, the defendant will be unable to regulate and distribute its traffic so as to give the. public the maximum service possible. The right to. so regulate its traffic is not only reasonable, but absolutely necessary •to enable the defendant to maintain any sort of system or order, especially during rush hours at congested points..
Hirsohberg, P. J., Woodward, Jenks and G-aynob, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. -